Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.
Claims 1-4 and 9-13 are examined on the merits.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained and extended to amended claim 4) Claim(s) 1, 3, 4 and 9-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Himes et al. (WO/01/044280).

A method for identifying presence of replication-competent virus in a sample of replication-deficient virus, the method comprising:
a. incubating live cells with the sample to produce transduced cells;
b. lysing the transduced cells to produce a transduced cell lysate:
c. infecting assay cells with the transduced cell lysate:
d. lysing the assay cells to produce an assay cell lysate;
e. removing cellular debris from the assay cell lysate to produce an assay supernatant; and
f. adding a probe directly to the assay supernatant, wherein the probe binds to a region of the viral genome of the replication-competent virus essential for viral replication, wherein,
if replication-competent virus is present in the sample, detecting binding of the
probe to the region of the viral genome indicates presence of replication-competent virus in the
sample; and
if replication-competent virus is not present in the sample, not detecting binding
of the probe to the region of the viral genome indicates absence of replication-competent virus in
the sample.
  
	The claimed invention also requires that the method detects as few as 25 or 7 replication competent viral particles; the replication deficient virus contains a mutation or deletion within the viral genome of the replication-competent virus essential for viral replication; the detecting binding of the probe comprises digital PCR and the method further comprises determining the approximate quantity of replication-competent viral particles in the sample.

	Himes et al. teach a method of detecting replication competent adenovirus (RCA) in a composition of replication incompetent adenoviruses.  [see page 2] This method can be useful in the screening of a production run of replication incompetent adenoviruses for viruses that revert from incompetent to competent viruses. [see page 5]  Himes et al. teach in Examples 2-5 the transduction of live cells in order to produce a transduced cell lysate, the subsequent infection of assay cells with the transduced cell lysate and the lysing of the assay cells to yield an assay cell lysate.  This assay cell lysate is then incubated with primers and a probe that detects the presence of E1 genetic region (which was removed from the replication incompetent virus). [see Example 5]  Furthermore, the detection of the RCA is performed by a thermocycler capable of real-time measurement of fluorescence.  Based on the capability of monitoring the presence of fluorescence, the PCR employed would considered a digital version of PCR.  In addition, Himes et al. state that the sensitivity of detecting RCA would 1-3 pfu of RCA in approximately 10^10 pfu of E1-deleted Ad. [see Example 3]  Lastly, Himes et al. teach that E1-deleted adenoviruses can express a transgene, such as p53 (see page 46, line 4).  
	Therefore, Himes et al. anticipate the instant invention.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
       Applicants argue that Himes et al. do not teach adding the probe directly to the assay supernatant.  Rather, Himes et al. teach additional steps of processing the cell lysate before adding a probe/primer, such as additional purification steps.  In response, the claim states lysing the assay cells to produce an assay cell lysate (step “d.”) and “removing cellular debris from the assay cell lysate to produce an assay supernatant” (step “e.”).  Step E. is performed before the probe is directly added to the assay supernatant.  However, the step of “removing cellular debris” is not defined to mean one individual act of removing cellular debris, such as centrifugation.  Therefore, additional steps can be performed in order to remove cellular debris, such as those taught by Himes et al.  As a result, applicant’s arguments are not persuasive and the rejection is maintained for reasons of record.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Prior Rejection Maintained) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. as applied to claims 1, 3, 4 and 9-13 above, and further in view of Goldstein (WO/13/163545).
	The claimed invention further requires that the probe comprises SEQ ID NO: 1.

	The teachings Himes et al. are summarized above, however, they do not teach SEQ ID NO: 1.
	Goldstein et al. teach the use of a forward real-time qPCR primer in the detection of E1A gene of adenovirus.  SEQ ID NO: 1 of Goldstein et al. is identical to SEQ ID NO: 1 of the instant invention.  
	
	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Himes et al. in order to employ the DNA sequence of SEQ ID NO: 1 as a probe in the detection of RCA.  One would have been motivated to do so, given the suggestion by Himes et al. that the method be used to detect RCA with primers and a probe.  There would have been a reasonable expectation of success, given the knowledge that the use of a probe specific for the E1A gene of adenovirus was previously taught by Goldstein et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	The identified deficiencies of Himes et al. are addressed above, as a result the additional teachings by Goldstein et al. still render obvious the instant invention of claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648